Citation Nr: 1334427	
Decision Date: 10/29/13    Archive Date: 11/06/13

DOCKET NO.  06-22 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to in-service exposure to herbicides or as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M.Clark, Counsel


INTRODUCTION

The Veteran served on active duty service from August 1971 to May 1975, August 1977 to October 1977, and November 1977 to October 1981.

This appeal to the Board of Veterans' Appeals (Board) is from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The Veteran testified at a formal Decision Review Officer hearing at the RO in September 2006.  A transcript of the hearing is associated with the claims file.

In a July 2010 decision, in relevant part, the Board denied the Veteran's service-connection claim for hypertension.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (CAVC).  In a February 2012 non-precedential Memorandum Decision, the CAVC vacated the Board's decision and remanded this case to the Board for further development and readjudication.  Accordingly, in November 2012 and April 2013, the Board remanded the case to the RO, via the Appeals Management Center (AMC), for additional development and consideration.  In July 2013, the AMC issued a supplemental statement of the case (SSOC) continuing to deny the claim and returned the file to the Board for further appellate review.  The case is again before the Board.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.





FINDINGS OF FACT

1.  Hypertension is not recognized by VA as causally related to exposure to herbicide agents used in Vietnam.  

2.  The preponderance of the competent and credible evidence of record fails to establish that hypertension manifested in service or within one year of service discharge or that it is otherwise etiologically related to the Veteran's active service (including his in-service exposure to herbicides), and is not caused or aggravated by his service-connected diabetes mellitus, type II.


CONCLUSION OF LAW

Hypertension was not incurred or aggravated in service and is not related to the service-connected diabetes mellitus, type II.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

With respect to his claim, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  Here, in July 2003 the Veteran was notified via letter of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  In March 2006, the Veteran was additionally notified of how VA determines disability ratings and effective dates if service connection is awarded.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  

As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, after the Veteran was provided the March 2006 notice, the matter was readjudicated in a June 2006 statement of the case.

Therefore, adequate notice was provided to the Veteran prior to the transfer and recertification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  The Board has additionally reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.

A VA examination and opinions with respect to the issue on appeal were obtained in February 2013 and July 2013.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Although the February 2013 VA examination and opinion did not address all questions posed by the Board, the Board remanded the claim again in April 2013 so that an additional VA medical opinion could be obtained which addressed all contentions raised by the Veteran to include whether his hypertension is directly related to, or associated with his active duty, to include his conceded in-service exposure to herbicides.  The Board finds that the VA opinions together adequately address all of the Veteran's contentions and are adequate, as they are predicated on a full reading of the Veteran's claims file.  They consider all of the pertinent evidence of record, the statements of the Appellant, and provide a sufficient rationale for the opinions stated, relying on and citing to the records reviewed. 

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).

Finally, it is noted that this appeal was remanded by the Board in November 2012 for further development.  Specifically, the Board instructed the RO to obtain outstanding VA treatment records and afford the Veteran a VA examination and opinion.  The case was subsequently returned to the Board.  The Board found the VA medical opinion obtained was inadequate and once again remanded the claim so that an addendum medical opinion could be obtained.  The Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Accordingly, the Board finds that remand directives were substantially complied with.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§  1110, 1132 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hansen v. Principi, 16 Vet. App. 110 (2002); Caluza v. Brown, 7 Vet. App. 498 (1995).

Continuity of symptomatology is required only where the condition noted during service or in the applicable presumptive period is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  The provisions of § 3.303(b) only apply to the list of chronic disabilities identified under § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

Service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases, such as hypertension, manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service connection for hypertension may be established based on a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307, 3.309(a).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2013).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Service connection cannot be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

38 C.F.R. § 3.310 was amended effective October 10, 2006.  This new regulatory amendment appears to pose a new restriction on claimants.  Nonetheless, because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the revision, as this version is more favorable.  VAOGCPREC 7-03 and VAOPGCPREC 3-00.

Finally, applicable regulations provide that a Veteran who served on active duty in Vietnam during the Vietnam era is presumed to have been exposed to Agent Orange or similar herbicide.  38 C.F.R. § 3.307(a)(1)(6)(iii).  

The specific statute pertaining to claimed Agent Orange exposure is 38 U.S.C.A. § 1116.  Regulations issued pursuant thereto stipulate the diseases for which service connection may be presumed due to an association with exposure to herbicide agents.  The diseases that are entitled to presumptive service connection based on herbicide exposure are listed in 38 C.F.R. § 3.309(e).  This regulation was amended effective August 31, 2010, to add, in relevant part, atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  75 Fed. Reg. 53202 (August 31, 2010).  Effective September 6, 2013, VA amended its adjudication regulations concerning presumptive service connection for disabilities associated with exposure to certain herbicide agents, specifically with respect to the presumption of service connection for peripheral neuropathy associated with exposure to certain herbicide agents. 

38 C.F.R. § 3.309(e) provides that presumptive service connection based on Agent Orange exposure is available for the following diseases: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma- Parkinson's disease; early onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  However, for purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309(e), Note 2.  

The Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 67 Fed. Reg. 42600-42608 (2002). Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).

Here, the Veteran claims that his hypertension is the result of his service, to include exposure to herbicides, or in the alternative, is caused or aggravated by his service-connected diabetes mellitus, type II.  Essentially, the Veteran asserts that service connection for hypertension is warranted under the theories of direct service connection, secondary service connection, and presumptive service connection.   

The Board will first address the Veteran's contentions that his hypertension is due to his exposure to herbicides.  The Board notes that a February 2007 rating decision awarded service connection for diabetes mellitus, type II, based on presumed exposure to herbicides.  Additionally, a September 2013 rating decision awarded service connection for prostate cancer, based on presumed exposure to herbicides. As such, exposure to herbicides is presumed.  

Despite his presumed exposure to an herbicide agent, presumptive service connection under 38 C.F.R. § 3.307(a)(6) is still not for application.  Service connection is only warranted on this basis for a specific list of diseases set forth under 38 C.F.R. § 3.309(e).  As the Veteran's claimed hypertension is not among those listed under 38 C.F.R. § 3.309(e) an award of presumptive service connection based on herbicide exposure is not warranted.  

With respect to presumptive service connection under 3.309(a), in light of the lack of medical evidence reflecting a diagnosis of hypertension within one year of the Veteran's separation from service, service connection on a presumptive basis for a chronic disorder is also not available.  38 C.F.R. § 3.309 (2013).

Next, where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, the evidence does not show a causal relationship between the Veteran's hypertension and in-service herbicide exposure or to any other incident of active service. 

The Veteran's service treatment records are devoid of any instance of treatment for hypertension or elevated blood pressure readings.  A separation examination from his third period of service is not of record.  

The Veteran filed his claim for VA compensation for hypertension in April 2003. 
The earliest documented notation of hypertension presented in the post-service medical records associated with the Veteran's claims file is an April 2003 VA treatment record reflecting a diagnosis of history of borderline hypertension.  It specifically noted that the Veteran had never been treated with medication in the past for this disorder.

The Board has considered the totality of the evidence and finds that the weight of the objective clinical evidence is against the Veteran's claim for service connection for hypertension.  As previously noted, his service treatment records reflect no treatment for hypertension at any time during his active duty service.  Following his discharge from service in October 1981, the available post-service medical records do not show documented indications of treatment for hypertension until 2003.  The Board has considered the Veteran's contentions regarding onset of hypertension in service with continuity of symptoms thereafter.  In the absence of objective medical records establishing onset in service or continuity of symptomatology, a lay statement attesting to such may be sufficient in itself to establish a nexus with service if the statement is both credible and within the competence of the person presenting the statement to make.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Certainly, the Veteran is competent to describe his own subjectively perceived symptoms, such as blood pressure issues, and their time of onset.  However, his statements that he experienced onset and continuity of hypertension since service are not credible.  The Veteran's account is contradicted by the documented medical record, which shows no such history of treatment for hypertension in service or for many years thereafter.  To the contrary, the service treatment records document that the Veteran was seen on multiple occasions and sought treatment for other issues.   This shows that he was not averse to seeking out medical treatment.  Had he been experiencing blood pressure problems in-service as he alleges, one would think he would have sought out care.  

Moreover, although he filed education benefit claims in September 1974, it was not until April 2003 that he filed a claim for hypertension.  The fact that the Veteran was aware of the VA benefits system, sought out claims for other benefits, but made no reference to his purported history of hypertension since service, weighs heavily against his credibility.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, and cases in which there is evidence that is relevant either because it speaks directly to the issue or allows the Board as fact finder to draw a reasonable inference).  Had the Veteran been experiencing hypertension at that time, there seems to be no reason why the Veteran would not have filed a claim for compensation benefits.  The value of the Veteran's assertions is additionally diminished, given that there is no clinical evidence reflecting treatment for high blood pressure or hypertension in service. Continuity has not here been established, either through the competent evidence or through the Veteran's statements. 

Having determined that the Veteran's alleged clinical history regarding onset and continuity of hypertension since service is not credible, to the extent that he asserts on his own authority, based on his own personal knowledge of the particulars of his individual case, that his hypertension is related to service, although lay persons are competent to provide opinions on some medical issues [see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)], the specific issue in this case falls outside the realm of common knowledge of a lay person as it involves making definitive clinical diagnoses based on knowledge of internal medicine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (Lay persons are not competent to diagnose degenerative joint and disc disease and spinal stenosis as these are not manifested by external but rather internal signs visible only through medical imaging technology and requiring expertise in radiographic analysis to diagnose).  The Veteran's statements in this regard are thus entitled to no probative weight.  

The objective medical evidence of record does not establish a link between the Veteran's hypertension and his period of military service, to include his presumed herbicide exposure.   As previously noted, the Veteran was initially afforded a VA examination in February 2013.  The Board found the VA opinion was inadequate and subsequently remanded again in April 2013 to obtain an addendum July 2013 VA medical opinion.  As such, the Board affords no probative weight to the February 2013 medical opinion.  

With respect to the July 2013 medical opinion, after reviewing the Veteran's claims file and virtual records the July 2013 VA examiner determined that there is zero percent probability that the Veteran's hypertension is due to any incident or injury in service.  She rationalized that the Veteran did not have hypertension in service.  The VA examiner additionally reviewed the literature concerning herbicide exposure and hypertension, including the Institute of Medicine documents on Veterans and Agent Orange.  After discussing the medical literature, she summarized stating that because hypertension is such a common condition in the US population, specifically in the middle-aged and elderly subpopulations, the scientific evidence is weak at best in indicating an association between Agent Orange exposure and hypertension.  Therefore, from a scientific standpoint, she noted that it was less likely as not that the Veteran's hypertension is caused by his exposure to herbicides in Vietnam.  She noted that it is more likely that he has essentially hypertension, with no known cause as is the case in eighty to ninety percent of hypertensives.  She additionally noted the Veteran's risk factors of age and obesity.  The VA examiner listed the medical literature she relied on to provide her conclusions.  There are no contradictory opinions of record. 

The Board has also considered the Veteran's statements asserting a nexus between his currently-diagnosed hypertension and active duty service.  The Board reiterates that he is competent to report symptoms as they come to them through his senses.  However, hypertension is not the type of disorder that a lay person can provide competent evidence on questions of etiology or diagnosis.  Such competent evidence has been provided by the medical personnel who have examined the Veteran during the current appeal.  Here, the Board attaches greater probative weight to the clinical findings than to his statements.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Thus, the Board finds that the weight of the competent and credible evidence of record is against the Veteran's claim under the theory of direct service connection. 

The Board will next consider the Veteran's allegations of service connection on a secondary basis. Generally, in order to prevail on the issue of entitlement to secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence, generally medical, establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

As to Wallin element (1), the medical evidence of record demonstrates that the Veteran is currently diagnosed with hypertension.  With respect to Wallin element (2), it is undisputed that the Veteran is currently service-connected for diabetes mellitus, type II.  Turning to crucial Wallin element (3), concerning a possible nexus between the Veteran's hypertension and his service-connected diabetes mellitus, type II, the Board has considered the July 2013 VA addendum opinion.  

The July 2013 VA examiner concluded that the Veteran's diabetes mellitus neither caused nor aggravated his hypertension.  She rationalized that in the vast majority of cases of hypertension, there is no known cause (essential hypertension).  She noted that hypertension affects a significant percentage of the US population and this percentage increases with age.  The VA examiner stated that it is a well known fact that diabetes does not affect blood pressure (direct or aggravation) until it adversely affects the kidneys (renovascular effects on the blood pressure).  She noted that the marker of diabetes adversely affecting the kidney is the urine test for microalbuminuria.  She noted that the Veteran's renal function and microalbuminuria are normal and hence the diabetes neither cause nor aggravated the Veteran's hypertension which is essential in nature.  She concluded that the Veteran's only known (well established in the medical literature as well as textbook) risk factors for hypertension are his age as well as body habitus.  There are no contradictory opinions of record. 

The Board has also considered the statements made by the Veteran relating his hypertension to his service-connected diabetes mellitus and to service.  In doing so, it must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ('although interest may affect the credibility of testimony, it does not affect competency to testify').

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of his hypertension.  Jandreau, 492 F.3d at 1377, n.4 ('Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.').  It is true that he is competent to identify symptoms such as his blood pressure fluctuating.  However, because hypertension is not the type of disorder that is diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  The unsubstantiated statements regarding the claimed etiology of the Veteran's hypertension disorder are found to lack competency and therefore credibility and probative value.

The February 2013 VA examination and July 2013 VA opinion concerning etiology of the Veteran's hypertension are more persuasive than the Veteran's statements.  The VA examiner conducted a physical examination of the Veteran, reviewed the entire claims file and medical history of the Veteran, and provided nexus opinions with supporting rationale.  Thus, the Board finds that the VA examiner's opinions are more persuasive than the statements of the Veteran with respect to the etiology of his hypertension.

Accordingly, the Board concludes that the preponderance of the evidence is against the entitlement to service connection for hypertension, to include as due to his in-service herbicide exposure or his service-connected diabetes mellitus.  As such, the appeal is denied.









(CONTINUED ON NEXT PAGE)


ORDER

Service connection for hypertension, to include as secondary to in-service exposure to herbicides or as secondary to service-connected diabetes mellitus, type II, is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


